LOGO [g33905img1.jpg]

Exhibit 10.ii.bb

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

NORTH AMERICA

 

DATE:    MAY 16, 2006 SELLER:    MOSAIC FERTILIZER LLC, d.b.a.    MOSAIC FEED
INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    TRADICO NORTH
AMERICA    CARGILL ANIMAL NUTRITION    P.O. BOX 5614    MINNEAPOLIS, MN
55440-5614 PRODUCT:    BIOFOS, DYNAFOS, MULTIFOS, MONOFOS, LIQUIFOS
SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC LOCATIONS
MARKET:    U.S. AND CANADA PERIOD:    FEBRUARY 2006 – JANUARY 2007 PRICING:   
TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED AT TIME OF
PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:    15 DAYS
TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL ANIMAL NUTRITION      MOSAIC FERTILIZER, LLC By:  

 

     By:  

 

Name:  

 

     Name:  

 

Its:  

 

     Its:  

 